     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.119 Page 1 of 12


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     HENRY A. JONES, Jr.,                            Case No.: 3:20-cv-00453-GPC-RBM
       CDCR No. P-69574,
12
                                      Plaintiff,       ORDER:
13
                         vs.                           (1) DENYING MOTION TO
14
                                                       PROCEED IN FORMA PAUPERIS
15                                                     AS BARRED BY 28 U.S.C. § 1915(g)
       L. TERRONEZ, Correctional Officer; T.           (ECF No. 2);
16     RUCKER, Correctional Officer;
17     CAPTAIN JACKSON; JOHN DOE,                      (2) DENYING MOTION FOR
       I.S.U. Investigation Unit,                      TEMPORARY RESTRAINING
18
                                    Defendants.        ORDER (ECF No. 9);
19
                                                       (3) DISMISSING CIVIL ACTION
20
                                                       WITHOUT PREJUDICE FOR
21                                                     FAILURE TO PAY FILING FEE
                                                       REQUIRED BY 28 U.S.C. § 1914(a);
22
23                                                     AND
24
                                                       (4) DENYING AS MOOT MOTION
25                                                     FOR LEAVE TO FILE
                                                       SUPPLEMENTAL COMPLAINT
26
                                                       AND ADD DEFENDANTS (ECF No.
27                                                     10)
28
                                                   1
                                                                          3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.120 Page 2 of 12


 1          Plaintiff Henry A. Jones, Jr.., currently incarcerated at the Richard J. Donovan
 2    Correctional Facility (“RJD”) in San Diego, California, has filed a civil rights Complaint
 3    pursuant to 42 U.S.C. Section 1983. (See Compl., ECF No. 1). Plaintiff alleges that he
 4    was sexually assaulted by a correctional officer during a cell search in retaliation for
 5    Plaintiff “making [p]rep[a]rations to be a witness in a criminal investigation into the death
 6    of an inmate . . . .” (See id. at 3, 11.) After Plaintiff told officials that he planned to file a
 7    complaint under the Prison Rape Elimination Act (“PREA”), 42 U.S.C. Section 15601, et
 8    seq., a group of correctional officers allegedly conspired to retaliate against Plaintiff by
 9    disposing of or giving away Plaintiff’s personal property, blocking his phone calls, and
10    failing to report the incident in a manner allegedly required by PREA. (See id. at 3-5.) In
11    addition to these claims, attached to Plaintiff’s Complaint is a self-styled “Lien Complaint”
12    related to the mental health treatment Plaintiff is receiving at RJD and which purports to
13    “arise[] under” the Americans with Disabilities Act (“ADA”), 42 U.S.C. Section 12101, et
14    seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. Section 701, et seq., among other
15    federal statutes. (See id. at 9-10.)
16          After filing the Complaint, Plaintiff filed a Motion for Leave to File Supplemental
17    Complaint seeking to add additional details about the alleged sexual assault and subsequent
18    retaliation, and to add as parties additional Defendants who allegedly participated in the
19    retaliation conspiracy against Plaintiff by rejecting his administrative appeals and failing
20    to return certain documents to Plaintiff. (See ECF No. 10.) Additionally, Plaintiff filed a
21    Motion for Temporary Restraining Order (“TRO”) seeking an order enjoining further acts
22    of retaliation and directing that Plaintiff be transferred out of RJD because he is “part of an
23    ongoing investigation, on state and Federal Level,” which “may place [his] life in imminate
24    [sic] danger.” (See ECF No. 9, at 4.)
25          Jones has not prepaid the civil filing fee required by 28 U.S.C. Section 1914(a);
26    instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”). (ECF No. 2.)
27    ///
28    ///
                                                      2
                                                                                   3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.121 Page 3 of 12


 1    I.    Motion to Proceed IFP
 2          A.     Standard of Review
 3          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
 4    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
 5    “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full
 6    amount of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b),
 7    Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform
 8    Act (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
 9                 . . . if [a] prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
10
                   appeal in a court of the United States that was dismissed on the
11                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief can be granted, unless the prisoner is under
12
                   imminent danger of serious physical injury.
13
14    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15    provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
16          “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
17    Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
18    “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
19    unsuccessful suits may entirely be barred from IFP status under the three strikes
20    rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
21    frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
22    (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
23    dismissed both before and after the statute’s effective date.” Id. at 1311.
24          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
25    were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
26    Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
27    styles such dismissal as a denial of the prisoner’s application to file the action without
28    prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
                                                    3
                                                                                3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.122 Page 4 of 12


 1    When courts “review a dismissal to determine whether it counts as a strike, the style of the
 2    dismissal or the procedural posture is immaterial. Instead, the central question is whether
 3    the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 4    Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 5    F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
 6    action,” however, courts may “assess a PLRA strike only when the case as a whole is
 7    dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 8    (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
 9    Cir. 2016)).
10           Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
11    from pursuing any other IFP action in federal court unless he can show he is facing
12    “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
13    F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
14    plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
15    the time of filing.”).
16           B.      Discussion
17                   1. Imminent Danger Exception
18           Plaintiff’s Complaint, Motion for Leave to File Supplemental Complaint, and
19    Motion for TRO do not contain “plausible allegations” to suggest that he “faced ‘imminent
20    danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055
21    (quoting 28 U.S.C. § 1915(g)). Plaintiff alleges a conspiracy among prison officials that
22    led to Defendant Terronez’s alleged sexual assault of Plaintiff, as well as efforts by
23    Defendants Rucker, Jackson, and the unnamed members of the “I.S.U. Office” to take
24    Plaintiff’s personal property and to block his phone calls outside the prison. (See Compl.
25    at 3-5, 12.) Defendants allegedly took these steps because Plaintiff is “a Witness in the
26    death of an inmate who these two def[endants] L. Terronez and T. [Rucker] [were] involved
27    in,” and because, after Defendant Terronez allegedly fondled Plaintiff’s genitals during a
28    cell search on February 22, 2020, Plaintiff threatened to file a PREA complaint. (See id.
                                                    4
                                                                               3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.123 Page 5 of 12


 1    at 3, 7.) Additionally, the Complaint includes general allegations that the prison’s mental
 2    health treatment programs violate the ADA and Rehabilitation Act in an unspecified
 3    manner apparently not connected to the alleged retaliation. (See id. at 9-10.) In his Motion
 4    for Leave to File a Supplemental Complaint, Plaintiff adds allegations against additional
 5    prison officials who reviewed his administrative grievances related to the alleged assault
 6    and a Rule Violation Report (“RVR”) filed against Plaintiff, arguing that these additional
 7    officials are retaliating against Plaintiff by rejecting documents he submits and failing to
 8    return documentation necessary for Plaintiff to exhaust his administrative remedies. (See
 9    ECF No. 10, at 1-3.)
10          Plaintiff repeatedly asserts that these allegations show that he is in imminent danger.
11    Specifically, Plaintiff states that as a result of him “not drop[p]ing the Prea Alligation [sic]
12    and the staff misconduct, and now the [p]hone situation, I truly feel that [m]y life is in
13    immin[ent] dan[g]er . . . .” (See Compl. at 8; see also id. at 13 (“[B]ecause the large sc[ale]
14    of corruption, and me being a witness to [another] criminal investigation, and [I] practice
15    law, [I] am deemed a threat, [a]nd my life is in [imminent] danger.”).) In the request for
16    relief contained in his Complaint, Plaintiff asks for an order “TO REMOVE ME FROM
17    DANGER” by transferring him to another facility. (See id. at 7 (emphasis in original); see
18    also id. at 5 (“I believe [m]y life is in danger. I’[m] [r]equesting [a] TRO. Requesting this
19    [i]nstitution [t]ransfer[] me from this [i]nstitution.”).) In his separate Motion for TRO,
20    Plaintiff repeats similar concerns and adds some allegations about safety in the institution
21    more generally, recounting a past incident in which Defendant Terronez allegedly left a
22    knife on the ground where inmates could access it, concluding that “this [f]acility is
23    danger[ous], and [I] ask this court to transfer me from this [f]acility.” (See ECF No. 9, at
24    3.) Plaintiff also describes some communications he has allegedly had with the FBI
25    regarding its investigation of the death of another inmate, explaining that “because [he is]
26    part of an ongoing investigation, on state and [f]ederal [l]evel, it may place my life in
27    [imminent] danger.” (See id. at 4.) Concluding his Motion, Plaintiff states that he “want[s]
28    to be not retaliated, and psychologi[c]ally tormented against [sic], and [to receive adequate]
                                                     5
                                                                                 3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.124 Page 6 of 12


 1    treatment,” and that if he remains in the prison his life is “in immin[ent] Danger.” (See
 2    id. at 5 (emphasis in original).)
 3           Plaintiff does not plausibly allege in any of his filings that he is being imminently
 4    targeted for physical harm, is subject to any impending attack, or that he is facing any
 5    viable danger. To qualify for Section 1915(g)’s imminent danger exception, the danger
 6    Plaintiff alleges that he faces must be real, proximate, and/or ongoing at the time he filed
 7    his Complaint. See Cervantes, 493 F.3d at 1056; Ciarpaglini v. Saini, 352 F.3d 328, 330
 8    (7th Cir. 2003) (“[T]he harm must be imminent or occurring at the time the complaint is
 9    filed.”).   Speculation, like Plaintiff’s assertion that his involvement in an ongoing
10    investigation “may place [his] life in [imminent] danger,” (See ECF No. 9, at 4 (emphasis
11    added)), incidents of past harm, or the possibility of retaliation, particularly non-physical
12    forms of retaliation like withholding documents or filing disciplinary charges against
13    Plaintiff, are insufficient. See Cervantes, 493 F.3d at 1057 n.11 (“[A]ssertions of imminent
14    danger of less obviously injurious practices may be rejected as overly speculative or
15    fanciful, when they are supported by implausible or untrue allegations . . . .”); see also,
16    e.g., Sierra v. Woodford, No. 1:07-cv-149 LJO GSA (PC), 2010 WL 1657493, at *3 (E.D.
17    Cal. Apr. 23, 2010) (“long, narrative, rambling statements regarding a cycle of violence
18    and vague references to motives to harm” are insufficient to show the prisoner faced
19    “ongoing danger” as required by Cervantes); George v. United States, No. 3:19-cv-01557-
20    BAS-BLM, 2019 WL 4962979, at *2 (S.D. Cal. Oct. 7, 2019) (alleging “a vast conspiracy
21    involving surveillance, harassment, and intimidation undertaken at the hands of both the
22    state and federal governments” to retaliate against the plaintiff before, during, and after
23    incarceration insufficient to satisfy Section 1915(g)). The only physical harm Plaintiff
24    alleges, the assault by Defendant Terronez, occurred weeks prior to filing the Complaint,
25    and Plaintiff offers nothing more than conclusory allegations that he faced any imminent
26    threat of further physical injury at the time he filed the Complaint or Motions for TRO or
27    to File a Supplemental Complaint. See Cervantes, 493 F.3d at 1055; see also Martin v.
28    Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003) (“[C]onclusory assertions” are “insufficient
                                                    6
                                                                               3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.125 Page 7 of 12


 1    to invoke the exception to § 1915(g).”); Law v. Austin, No. 2:17-cv-2060 JAM AC P, 2020
 2    WL 373575, at *6 (E.D. Cal. Jan. 23, 2020) (“Plaintiff’s fear” that correctional officer
 3    would sexually assault plaintiff again “no matter how real, does not demonstrate an
 4    imminent threat or ‘high probability’ of further sexual assault existed.”); Welch v. Fisher,
 5    No. 9:07-CV-0929 (TJM)(DEP), 2007 WL 3231992, at *2 (N.D.N.Y. Oct. 30, 2007)
 6    (alleging conspiracy on behalf of prison officials to prevent plaintiff from testifying in
 7    federal investigations and retaliation in the form of threats of disciplinary charges did not
 8    show imminent danger of serious physical injury). Although the issues Plaintiff alleges
 9    with the prison phones and grievance system were apparently ongoing at the time the
10    Complaint or Motion for Leave to File a Supplemental Complaint were filed, these
11    allegations do not rise to the level of “imminent danger of serious physical injury.” See,
12    e.g., Moore v. Bishoff, No. CV 17-08188-PCT-DLR (JZB), 2017 WL 6883923, at *2 (D.
13    Ariz. Nov. 9, 2017) (denial of phone access and allegations of ineffective grievance system,
14    among other things, did not demonstrate imminent danger of serious physical injury).
15           While Defendants typically carry the initial burden to produce evidence
16    demonstrating a prisoner is not entitled to proceed IFP, “in some instances, the district
17    court docket may be sufficient to show that a prior dismissal satisfies at least one on the
18    criteria under § 1915(g) and therefore counts as a strike.” See Andrews, 398 F.3d at 1119-
19    20. That is the case here.
20           Based on the dockets of many court proceedings available on PACER,1 the Court
21    finds that Plaintiff Henry A. Jones, Jr., currently identified as CDCR Inmate #P-69574, has
22    had at least five prior prisoner civil actions dismissed on the grounds that they were
23
24
      1
25      A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-
      WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d
26    1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D.
      Cal. 2015), and “‘may take notice of proceedings in other courts, both within and without the federal
27    judicial system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225
      (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex
28    rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                          7
                                                                                          3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.126 Page 8 of 12


 1    frivolous, malicious, or failed to state a claim upon which relief may be granted.
 2          They are:
 3          (1) Jones v. Pregerson, et al.., No. 2:15-cv-6797-MWF-PLA (C.D. Cal. Dec.
            4, 2015) (Order denying motion to proceed IFP and dismissing complaint on
 4
            the grounds that, among other things, it is “[f]rivolous, malicious, or fails to
 5          state a claim”) (ECF No. 16)) (strike one);
 6
            (2) Jones v. Pregerson, et al., No. 2:16-cv-0409-TJH-MRW (C.D. Cal. Jan.
 7          27, 2016) (Order denying motion to proceed IFP and dismissing complaint on
            the grounds that, among other things, it is “[f]rivolous, malicious, or fails to
 8
            state a claim upon which relief may be granted” (ECF No. 12)) (strike two);
 9
            (3) Jones v. Wu, No. 2:16-cv-2698-DDP-SS (C.D. Cal. Oct. 4, 2016) (Order
10
            denying motion to proceed IFP and dismissing complaint on the grounds that,
11          among other things, it is “[f]rivolous, malicious, or fails to state a claim upon
            which relief may be granted” (ECF No. 5)) (strike three);
12
13          (4) Jones v. Pregerson, et al.., No. 2:16-cv-7978-PA-JEM (C.D. Cal. Nov. 8,
            2016) (Order denying motion to proceed IFP and dismissing complaint on the
14
            grounds that, among other things, it is “[f]rivolous, malicious, or fails to state
15          a claim upon which relief may be granted (ECF No. 16)) (strike four)); and
16
            (5) Jones v. Pregerson, et al., No. 2:19-cv-7875-GW-JEM (C.D. Cal. Nov.
17          4, 2019) (Order denying motion to proceed IFP and dismissing case on the
            grounds that, among other things, it is “[f]rivolous, malicious, or fails to state
18
            a claim upon which relief may be granted” and Plaintiff’s claims were barred
19          by the three strikes provision of Section 1915(g) (ECF No. 11)) (strike five).
20          Accordingly, because Plaintiff has, while incarcerated, accumulated at least
21    four “strikes” as defined by Section 1915(g), and he fails to make a “plausible
22    allegation” that he faced imminent danger of serious physical injury at the time he
23    filed his Complaint, he is not entitled to the privilege of proceeding IFP in this action.
24    See Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
25    Section 1915(g) “does not prevent all prisoners from accessing the courts; it only
26    precludes prisoners with a history of abusing the legal system from continuing to
27    abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221,
28    1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of
                                                      8
                                                                                  3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.127 Page 9 of 12


 1    privilege and not right.”).
 2    II.    Remaining Motions
 3           A. Motion for Temporary Restraining Order
 4           In addition to his Motion for Leave to Proceed IFP, Plaintiff seeks immediate
 5    injunctive relief pursuant to Federal Rule of Civil Procedure 65 ordering him transferred
 6    from RJD “according to §115.67(b) ‘PREA’) [sic]” and directing that Plaintiff “be not
 7    retaliated[] and psychologically tormented against, and [receive] adequ[ate] treatment.”
 8    (See ECF No. 9, at 1, 3, 5.) Plaintiff argues that he is experiencing significant stress in the
 9    wake of the alleged sexual assault by Defendant Terronez, and that according to Section
10    115.67(b) of the “prea Manual,” “the agency shall employ multiple protection measures,
11    such as housing changes or transfers for inmate victims or abusers,removal [sic] of alleged
12    staff or inmate abusers from contact with vict[i]ms,and [sic] emotional support service for
13    inmate or staff who fear retaliation for reporting sexual abuse or sexual harassment.” (See
14    ECF No. 9, at 1.) Plaintiff also reiterates the allegations in his Complaint regarding his
15    phone calls being blocked, recounts a 2019 incident in which Defendant Terronez failed to
16    retrieve a weapon from the ground after breaking up a fight between two inmates,
17    potentially endangering Plaintiff and others, and asserts that certain conduct during recent
18    administrative proceedings demonstrates that prison officials “conspired to violate
19    [Plaintiff’s] rights.” (See id. at 1-3.)
20           First, even if Plaintiff were entitled to proceed IFP in this case, to the extent he seeks
21    a TRO without notice upon an adverse party, he cannot prevail because his submission fails
22    to set out “specific facts in an affidavit or a verified complaint . . . [which] clearly show
23    that immediate and irreparable injury, loss, or damage will result . . . before the adverse
24    party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A); Gomez v. Vernon, 255 F.3d
25    1118, 1128 (9th Cir. 2001) (“[I]njunctive relief is ‘to be used sparingly, and only in a clear
26    and plain case,’” especially when the court is asked to enjoin the conduct of a state agency)
27    (quoting Rizzo v. Goode, 423 U.S. 362, 378 (1976)). That said, Plaintiff’s Motion does
28    appear to contemplate notice upon an adverse party. (See ECF No. 9, at 3 (requesting an
                                                      9
                                                                                  3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.128 Page 10 of 12


 1     order pursuant to Rule 65(a) “[s]oon after Counsel may be heard . . . .).)
 2           Second, a plaintiff seeking a preliminary injunction must establish: (1) a likelihood
 3     of succeed on the merits; (2) a likelihood that plaintiff will suffer irreparable harm in the
 4     absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that
 5     an injunction is in the public interest. Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20
 6     (2008). “The standard for issuing a temporary restraining order is identical to the standard
 7     for issuing a preliminary injunction.” Lockheed Missile & Space Co., Inc. v. Hughes
 8     Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995); see also Stuhlbarg Int’l Sales Co.,
 9     Inc. v. John D. Brushy & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (standards for
10     issuing a TRO are “substantially identical” to those for issuing a preliminary injunction).
11           Plaintiff fails to satisfy these requirements. Plaintiff has not shown a likelihood of
12     success on the merits of his claim that the Court should order his transfer to another
13     institution. See Pimental v. Dreyfus, 670 F.3d 1096, 1111 (9th Cir. 2012) (“[A]t an
14     irreducible minimum the moving party must demonstrate a fair chance of success on the
15     merits . . . .”) Prisoners have no constitutional right to incarceration in a particular prison,
16     see Olim v. Wakinekona, 461 U.S. 238, 244-48 (1983), and the PREA regulation on which
17     Plaintiff relies, 28 C.F.R. Section 115.67(b), does not require Plaintiff be transferred either.
18     Although Section 115.67(b) requires prisons to protect inmates from sexual assault by staff
19     members, the regulation “do[es] not prescribe any specific steps an agency must take.” See
20     Peterson v. Martinez, No. 3:19-cv-1447-WHO, 2020 WL 999832, at *8 (N.D. Cal. Mar. 2,
21     2020) (citing 28 C.F.R. § 115.62). As for Plaintiff’s claim that the Court should issue a
22     TRO enjoining further acts of retaliation or directing that Plaintiff not be “psychologically
23     tormented . . . , and [receive] adequ[ate] treatment,” (ECF No. 9, at 5), Plaintiff’s claims
24     are too speculative to support the notion that such retaliation or inadequate treatment is
25     imminent. See, e.g., Haynes v. Biaggini, No. 2:16-cv-1949-ODW (JEMx), 2019 WL
26     5209246, at *2 (C.D. Cal. Oct. 16, 2019) (declining to issue a TRO against future acts of
27     retaliation where Plaintiff agreed to testify against a correctional officer because the
28     plaintiff did not “sufficiently link hypothetical future testimony to the hypothetical future
                                                      10
                                                                                  3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.129 Page 11 of 12


 1     harm.”); see also Lee v. Oregon, 107 F.3d 1382, 1389 (9th Cir. 1997) (explaining that
 2     courts in the Ninth Circuit “have repeatedly found a lack of standing where the litigant’s
 3     claim rests upon a chain or speculative contingencies.”).
 4           Even if Plaintiff could show a likelihood of success on the merits, he also fails to
 5     show irreparable injury. As discussed above, Plaintiff’s allegations that he is in danger are
 6     conclusory and speculative. “Speculative injury does not constitute irreparable injury
 7     sufficient to warrant granting a preliminary injunction.” Caribbean Marine Servs. Co.,
 8     Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). And given the latitude afforded to
 9     states in the day-to-day management of prisons, including housing decisions, Plaintiff has
10     not shown that the balance of the equities and public interest weigh in his favor. See
11     Overton v. Bazzetta, 539 U.S. 126, 132 (2003) (prison officials are entitled to substantial
12     deference); Sandin v. Connor, 515 U.S. 472, 482-83 (1995) (suggesting that federal courts
13     should be reluctant to involve themselves in the day-to-day management of prisons);
14     Turner v. Safley, 482 U.S. 78, 84-85 (1987) (“Where a state penal system is involved,
15     federal courts have . . . additional reason to accord deference to the appropriate prison
16     authorities.” (citation omitted)).
17           As a result, Plaintiff’s Motion for TRO (ECF No. 9) must be denied.
18           B. Motion for Leave to File Supplemental Complaint
19           As previously explained, Plaintiff is not entitled to proceed IFP in this action
20     pursuant to 28 U.S.C. Section 1915(g). This conclusion is not altered by the contents of
21     Plaintiff’s Motion for Leave to File Supplemental Complaint which, like Plaintiff’s
22     Complaint and Motion for TRO, does not contain plausible allegations that Plaintiff is in
23     imminent danger of physical harm as required by Section 1915(g). In light of the Court’s
24     dismissal of Plaintiff’s action as barred by Section 1915(g), Plaintiff’s Motion for Leave
25     to File Supplemental Complaint (ECF No. 10) is denied as moot. See Hall v. Guila, Civ.
26     No. 11-cv-2661 BEN (WVG), 2012 WL 827074, at *3 (S.D. Cal. Mar. 9, 2012) (denying
27     as moot motion to file a supplemental complaint in light of dismissal of plaintiff’s action).
28     ///
                                                    11
                                                                                3:20-cv-00453-GPC-RBM
     Case 3:20-cv-00453-GPC-RBM Document 11 Filed 05/14/20 PageID.130 Page 12 of 12


 1     III.   Conclusion and Orders
 2            For the reasons set forth above, the Court:
 3            (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
 4     U.S.C. Section 1915(g);
 5            (2)   DENIES Plaintiff’s Motion for Temporary Restraining Order (ECF No. 9);
 6            (3)   DENIES AS MOOT Plaintiff’s Motion for Leave to File a Supplemental
 7     Complaint (ECF No. 10);
 8            (4)   CERTIFIES that an IFP appeal from this Order would be frivolous pursuant
 9     to 28 U.S.C. Section 1915(a)(3); and
10            (5)   DIRECTS the Clerk of the Court to close the file.
11            IT IS SO ORDERED.
12     Dated: May 14, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
                                                                          3:20-cv-00453-GPC-RBM
